Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20             PageID.2551      Page 1 of 11



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 STACKPOLE INT’L ENGINEERED
 PRODUCTS, LTD.,

        Plaintiff/Counter-Defendant,

 v.                                                              Case No. 17-13748

 ANGSTROM AUTOMOTIVE
 GROUP, LLC,

        Defendant,

 and

 ANGSTROM PRECISION
 METALS, LLC,

        Defendant/Counter-Plaintiff
                                                 /

   OPINION AND ORDER OVERRULING DEFENDANTS’ OBJECTIONS TO ORDER
                        ON MOTION IN LIMINE

        Plaintiff Stackpole International Engineered Products, Ltd., brings this breach of

 contract action against Defendants Angstrom Automotive Group, LLC, and Angstrom

 Precision Metals, LLC. (ECF No. 25, PageID.503-04.) Plaintiff alleges Defendants

 agreed to supply auto parts, but abruptly cut off deliveries in breach of their contract.

 Additionally, Plaintiff seeks claim and delivery for parts produced by Defendants and

 allegedly paid for by Plaintiff. (Id., PageID.506-07.)

        The court referred pretrial matters to Magistrate Judge Michael J. Hluchaniuk.

 (ECF No. 64, PageID.2230.) Defendants filed a motion in limine on January 22, 2020 to

 exclude evidence of threats to cut off supply to Plaintiff, which Magistrate Judge
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20           PageID.2552     Page 2 of 11



 Hluchaniuk denied on February 27, 2020. (ECF No. 67; ECF No. 72, PageID.2357.)

 Defendants filed objections to Magistrate Judge Hluchaniuk’s order. (ECF No. 80.)

 Plaintiff filed a response and Defendants replied. (ECF Nos. 81, 82.) The court finds a

 hearing unnecessary, E.D. Mich. L.R. 7.1(f)(2), and for the reasons provided below, the

 court will overrule Defendants’ objections.

                                    I. BACKGROUND

       Plaintiff and Defendants entered into a contract in 2014 in which Defendants

 supplied various auto parts to Plaintiff. (ECF No. 61, PageID.2205-06, 2218.) At some

 point during 2017, Defendants made it known to Plaintiff that they would terminate the

 agreement. (Id., PageID.2207.) The parties then agreed to a separate “Wind Down

 Agreement” on June 7, 2017, in which Plaintiff paid a substantial price increase while

 Defendants continued to supply parts. (Id., PageID.2207-08.) Plaintiff signed the

 agreement under protest, claiming its own business as a supplier to other automotive

 companies would be threatened if Defendants withheld shipments. (Id.)

       Plaintiff argues Defendants did not provide reasonable notice of termination, in

 violation of Michigan’s Uniform Commercial Code, Mich. Comp. Laws § 440.1101, et

 seq. When a contract does not specify the process of termination, which is the case

 here, the party attempting to terminate must provide reasonable notice. Mich. Comp.

 Laws § 440.2309(3). (ECF No. 61, PageID.2219-20.)

       In an opinion issued on December 3, 2019, the court held that whether

 Defendants gave Plaintiff reasonable notice of termination is a question of fact. (ECF

 No. 61, PageID.2220-21.) While analyzing the evidence that led to the court’s decision

 to deny summary judgment, the December 2019 opinion stated:

                                               2
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20              PageID.2553      Page 3 of 11



        [Plaintiff] claims the facts leave no genuine dispute as to whether notice
        was reasonable. However, [Plaintiff’s] own complaint admits that [Plaintiff]
        was notified of the potential threat of ceased shipments in April 2017.
        Letters and communications between Defendants and [Plaintiff]
        confirm this. Given that the contract was terminated on June 7, 2017,
        [Plaintiff] was given over a month’s notice, at a minimum.

 (Id., PageID.2220 (citations removed).)

        Defendants moved on January 22, 2020 to exclude evidence of Defendants’

 threats to stop supplying Plaintiff parts in early June 2017. (ECF No. 67.) Defendants

 argued that language in the court’s opinion stating “[Plaintiff] was given a month’s

 notice, at a minimum” was a legally binding decision, and any evidence of threats made

 in June 2017 are inadmissible. (Id.; ECF No. 61, PageID.2220.) Magistrate Judge

 Hluchaniuk denied the motion on February 27, 2020, and Defendants filed objections.

 (ECF Nos. 72, 80.)

                                       II. STANDARD

        After a Magistrate Judge issues a decision on a non-dispositive motion, “[t]he

 district judge in the case must consider timely objections and modify or set aside any

 part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a);

 see also 28 U.S.C. § 636(b)(1)(A) (allowing a district court to “reconsider” non-

 dispositive orders of a Magistrate Judge that are “clearly erroneous or contrary to law”).

        “[A] finding is ‘clearly erroneous' when although there is evidence to support it,

 the reviewing court on the entire evidence is left with the definite and firm conviction that

 a mistake has been committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)

 (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).




                                               3
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20              PageID.2554      Page 4 of 11



 “Where there are two permissible views of the evidence . . . [the] choice between them

 cannot be clearly erroneous.” Id. at 574.

        “[A]n order is ‘contrary to the law’ when it fails to apply or misapplies relevant

 statutes, case law, or rules of procedure.” Bisig v. Time Warner Cable, Inc., 940 F.3d

 205, 219 (6th Cir. 2019). A district court reviews legal determinations of the Magistrate

 Judge de novo. Id.

                                      III. DISCUSSION

        Defendants make four objections to Magistrate Judge Hluchaniuk’s decision.

 They argue the statement “[Plaintiff] was given a month’s notice, at a minimum” in the

 court’s December 2019 opinion was a binding legal ruling, thus making threats to cut off

 supply in June 2017 inadmissible. (ECF No. 61, PageID.2220.) Defendants also argue

 June 2017 threats are irrelevant to Plaintiff’s argument that it signed the Wind Down

 Agreement under duress; that June 2017 threats are not admissible as res gestae

 evidence; and that any relevance of June 2017 threats is substantially outweighed by

 risks of unfair prejudice, misleading the jury, and undue delay under Federal Rule of

 Evidence 403. The court will address each objection in turn.

               A. The Court’s Statement in Its December 2019 Opinion

        In his opinion denying Defendants’ motion in limine, Magistrate Judge Hluchaniuk

 described the court’s December 2019 decision as follows:

        Judge Cleland determined that the original agreement was in fact
        terminated on June 7, 2017, when the Wind Down Agreement took effect.
        Judge Cleland also noted, in the same context, that plaintiff had alleged in
        its complaint that [D]efendants had threatened to cease shipments of parts
        as early as April of 2017. These findings were made in the course of
        analyzing the facts and concluding that there were genuine issues of fact
        in dispute regarding whether reasonable notice of termination had been

                                               4
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20            PageID.2555      Page 5 of 11



        given and, therefore, summary judgment was not appropriate. Contrary to
        [D]efendants’ position, the undersigned does not believe Judge Cleland’s
        statement regarding defendants’ threat to stop supplying parts in April of
        2017 amounts to a ruling, as a matter of law, that notice of termination
        was given at that time.

 (ECF No. 72, PageID.2349 (citations removed).) Magistrate Judge Hluchaniuk’s

 analysis was correct.

        When the court made the statement “[Plaintiff] was given a month’s notice, at a

 minimum,” it was reviewing Plaintiff’s contention that “the facts leave no genuine dispute

 as to whether notice was reasonable.” (ECF No. 61, PageID.2220.) The court was

 describing why Plaintiff’s request for summary judgment on the issue of notice could not

 be granted. As stated in the December 2019 opinion, “[t]he issue that prevent[ed] this

 court from reaching complete summary judgment in favor of [Plaintiff] is the element of

 breach,” i.e., reasonable notice. (Id., PageID.2218.) The court had already granted

 Plaintiff’s motion for summary judgement on the issue of Defendant Angstrom

 Automotive Group’s participation in the contract. The analysis that followed merely

 described why the entirety of Plaintiff’s motion could not be granted.

        The court pointed to facts on the record that supported the contention that

 Plaintiff was provided notice of termination at least one month in advance. (ECF No. 61,

 PageID.2220.) Evidence of a position, sufficient to deny one party’s motion for summary

 judgment, is not equivalent to finding no question of material fact and granting summary

 judgment for the opposing party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 (1986) (To grant summary judgment, a court must conclude that “a reasonable jury

 could [not] return a verdict for the nonmoving party.”). There are several portions of the

 record that may prove Plaintiff received notice a month in advance, at a minimum. They

                                              5
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20              PageID.2556     Page 6 of 11



 include Plaintiff’s complaint and letters and communications. (ECF No. 25, PageID.499;

 ECF No. 56-22, PageID.1413; ECF No. 56-24, PageID.1423; ECF No. 56-25,

 PageID.1425; ECF No. 56-26, PageID.1427.) Alternatively, there is evidence Plaintiff

 received notice much closer to the date of the Wind Down Agreement. They include a

 June 5, 2017 threat Defendants made to withhold parts and the parties’ letters and

 communications in April and May 2017, which could reasonably be interpreted as

 negotiations and not notifications of termination. Anderson, 477 U.S. at 248. (ECF No.

 56-22, PageID.1413; ECF No. 56-24, PageID.1423; ECF No. 56-25, PageID.1425; ECF

 No. 56-26, PageID.1427; ECF No. 69-4, PageID.2286 (description of the June 5 threat:

 “[I]f we [Defendants] didn't get a wind-down agreement, we would have to hold parts.”).)

 In addition, Plaintiff intends to argue that Defendants never gave Plaintiff notice, and

 simply informed Plaintiff they intend to withhold delivery of parts. (ECF No. 81,

 PageID.2502.) A reasonable juror could agree. Anderson, 477 U.S. at 248. The

 December 2019 opinion includes no express language setting Defendants’ date of

 notification as a matter of law. Notably, the court did so when discussing other issues.

 (E.g., ECF No. 61, PageID.2227 (“There is no genuine dispute of fact that a contract

 was formed and that [Plaintiff and both Defendants] were parties.”).)

        As the court held in December 2019, the issue of notification is a question of fact

 for a jury to decide. Fed. R. Civ. P. 56(a). The court will overrule Defendants’ first

 objection.

         B. Relevance of June 2017 Threats to Plaintiff’s Defense of Duress

        Plaintiff asserted a defense of duress to prevent enforcement of the Wind Down

 Agreement. In its December 2019 order, the court denied Plaintiff’s request for

                                               6
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20             PageID.2557       Page 7 of 11



 summary judgment on the issue and held there still existed a question of fact. (ECF No.

 61, PageID.2225-26.) Defendants argue that their June 2017 threats are not relevant to

 duress. Magistrate Judge Hluchaniuk reasoned:

        Regarding the duress issue, the statements made by defendants on June
        5, 2017, are at the very heart of plaintiff’s claim of duress. Without that
        evidence, there is little or no evidence of duress. To grant defendants’
        motion in limine would have the effect of denying some of plaintiff’s claims
        including when the notice of termination was given and whether they were
        subjected to duress prior to signing the Wind-Down Agreement. In ruling
        on motions in limine, courts must be careful not to turn the motion in limine
        into a motion for summary judgment.

 (ECF No. 72, PageID.2354 (citing Louzon v. Ford Motor Co., 718 F.3d 556, 561-63 (6th

 Cir. 2013).) The court agrees with Magistrate Judge Hluchaniuk.

        First, Defendants argue that June 2017 threats, including the June 5 threat, are

 not relevant because they occurred after reasonable notice was given. (ECF No. 80,

 PageID.2464.) Defendants cite back to the court’s December 2019 opinion and the

 contention that the court ruled, as a matter of law, Defendants provided notice at least a

 month in advance of the Wind Down Agreement’s execution. (Id.) As the court has

 already discussed, Defendants incorrectly interpret the court’s opinion; a jury may find

 that notice was given within a month of the execution of the Wind Down Agreement.

 Thus, Defendants’ argument fails on its own terms.

        Defendants next argue that, even if the June 5 threat is relevant, it is

 inadmissible under Federal Rule of Evidence 403. (ECF No. 80, PageID.2464.) Rule

 403 states that “[t]he court may exclude relevant evidence if its probative value is

 substantially outweighed by a danger of one or more of the following: unfair prejudice,

 confusing the issues, misleading the jury, undue delay, wasting time, or needlessly



                                              7
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20              PageID.2558      Page 8 of 11



 presenting cumulative evidence.” As Magistrate Judge Hluchaniuk stated, “the

 statements made by [D]efendants on June 5, 2017 are at the very heart of plaintiff’s

 claim of duress.” (ECF No. 72, PageID.2354.) In contrast, Defendants specify no unfair

 prejudice that will result if Plaintiff is able to present the June 2017 threats as evidence

 of duress, and certainly not enough prejudice to “substantially outweigh[]” the

 statements’ probative value. Fed. R. Evid. 403.

        Finally, Defendants cite to a district court opinion, PNC Bank, Nat'l Ass'n v.

 Goyette Mech. Co., Inc., 140 F.Supp.3d 623, 634 (E.D. Mich. 2015) (Lawson, J.), to

 argue that the June 2017 threats are not relevant because economic duress requires

 proof “that the person applying the coercion acted unlawfully.” (ECF No. 80,

 PageID.2364-65.) “Duress exists when one by the unlawful act of another is induced to

 make a contract or perform some act under circumstances which deprive him of the

 exercise of free will.” Norton v. Mich. State Highway Dept., 315 Mich. 313, 320, 24

 N.W.2d 132 (1946) (emphasis added) (quoting Hackley v. Headley, 45 Mich. 569, 574,

 8 N.W. 511 (1881)); see also Hungerman v. McCord Gasket Corp., 473 N.W.2d 720,

 721 (Mich. Ct. App. 1991). “To succeed on a claim of duress, plaintiffs must establish

 that they were illegally compelled or coerced to act by fear of serious injury to their

 persons, reputations, or fortunes.” Enzymes of Am., Inc. v. Deloitte, Haskins & Sells,

 523 N.W.2d 810, 814 (Mich. Ct. App. 1994), rev’d in part on other grounds 450 Mich.

 889 (1995). Evidence of threats of cut off supply of vital auto parts to Plaintiff, including

 the June 5 threat, are relevant to the determination of whether Plaintiff signed the Wind




                                               8
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20             PageID.2559      Page 9 of 11



 Down Agreement “by fear of . . . fortunes.” 1 Id.; Fed. R. Evid. 401 (“Evidence is relevant

 if . . . it has any tendency to make a fact more or less probable than it would be without

 the evidence [and] the fact is of consequence in determining the action.”). Even if

 Defendants are correct that Plaintiff must prove Defendants’ actions were unlawful,

 PNC Bank, Nat'l Ass'n, 140 F.Supp.3d at 634, threats in June 2017 would be admissible

 to prove economic coercion. Norton, 315 Mich. at 320; Enzymes of Am., Inc., 523

 N.W.2d at 814. Of note, Defendants do not contend Plaintiff cannot prove Defendants’

 actions were illegal. Therefore, the court will overrule Defendants’ second objection.

                   C. Relevance of June 2017 Threats to Res Gestae

        Defendants argue the June 2017 threats are not germane to the res gestae, or

 “background evidence,” of the case. United States v. Clay, 667 F.3d 689, 697 (6th Cir.

 2012); see also Untied States v. Churn, 800 F.3d 768, 779 (6th Cir. 2015) (Res gestae

 evidence “has a causal, temporal, or special connection with the [relevant activity].”).

 Magistrate Judge Hluchaniuk only analyzed the relevance of June 2017 threats to res

 gestae in the alternative, on the chance that the threats are not relevant for some other

 reason. (ECF No. 72, PageID.2354.) Because the court has found that June 2017

 threats are relevant to the timing of Defendants’ notice of termination and Plaintiff’s

 defense of duress, an inquiry into res gestae is unnecessary. Defendants themselves




 1      The court presents this analysis in response to Defendants’ arguments and
 Magistrate Judge Hluchaniuk’s reasoning. The analysis in no way affects the parties’
 stipulated jury instructions, which do not include intricate elements of duress and simply
 state that “[i]f [the jury] find[s] that [Defendants] did not provide reasonable notice of
 termination, [Plaintiff] is entitled to recover the amounts it paid under protest.” (ECF No.
 80-1, PageID.2482.)

                                              9
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20            PageID.2560      Page 10 of 11



 base their res gestae arguments on the premise that the threats are not otherwise

 relevant to notice or duress. (ECF No. 80, PageID.2465.) The court will overrule

 Defendants’ third objection.

                 D. Admissibility of June 2017 Threats Under Rule 403

        Defendants’ final objection is that June 2017 threats are inadmissible under the

 balancing test of Federal Rule of Evidence 403. United States v. Seymour, 468 F.3d

 378, 385 (6th Cir. 2006) (citations removed) (“Rule 403 . . . balances the probative value

 of relevant evidence against the danger of unfair prejudice, confusion of the issues, or

 misleading the jury.”). Defendants contend that the threats have little to no relevance

 because they “occurred well after notice of termination” and “do[] not establish any of

 the trial issues.” (ECF No. 80, PageID.2466-67.) Thus, any mention of the evidence

 would serve only to create unfair prejudice, confuse the jury, and cause delay. Fed. R.

 Evid. 403. As described above, Defendants misconstrue the probative value of the June

 2017 threats. The evidence of such threats is relevant to the determination of

 reasonable notice of termination and Plaintiff’s defense of duress. The probative value

 of the evidence is not substantially outweighed by unfair prejudice, the risk of

 misleading the jury, and the possibility of undue delay. Fed. R. Evid. 403. Defendants’

 fourth objection will be overruled.

                                       IV. CONCLUSION

        The court did not rule as a matter of law in December 2019 that Defendants

 provided Plaintiff notice of termination at least one month prior to the execution of the

 Wind Down Agreement on June 7, 2017. Evidence of Defendants’ threats to cease

 supply of auto parts in June 2017 are relevant to whether Defendants provided

                                             10
Case 2:17-cv-13748-RHC-MJH ECF No. 83 filed 05/20/20                          PageID.2561        Page 11 of 11



 reasonable notice of termination under Mich. Comp. Laws § 440.2309(3) and whether

 Plaintiff was under duress when it signed the Wind Down Agreement. The risks of unfair

 prejudice, misleading the jury, and causing undue delay, if there are any, do not

 substantially outweigh the probative value of the threats. Fed. R. Evid. 403. Accordingly,

         IT IS ORDERED that Defendants’ “Objection[s] to Order on Motion in Limine”

 (ECF No. 80) are OVERRULED.

                                                             s/Robert H. Cleland                           /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
 Dated: May 20, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 20, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                                /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522

 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-13748.STACKPOLE.ObjectionstoOrderonMotioninLimine.RMK.docx




                                                       11
